Name: Regulation (EEC) No 1839/69 of the Council of 16 September 1969 supplementing Regulation (EEC) No 441/69 laying down additional general rules for granting export refunds on products subject to a single price system exported unprocessed or in the form of certain goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 397 19.9.69 Official Journal of the European Communities No L 236/3 REGULATION (EEC) No 1839/69 OF THE COUNCIL of 16 September 1969 supplementing Regulation (EEC) No 441/69 laying down additional general rules for granting export refunds on products subject to a single price system exported unprocessed or in the form of certain goods not covered by Annex II to the Treaty significance are brought under a bonded warehouse or a free zone procedure ; whereas the field of application of that Regulation should be extended to the products listed in Annex II to Regulation (EEC) No 865/68 and the lists of products covered by the rules laid down in Regulation (EEC) No 441/69 should be extended; HAS ADOPTED THIS REGULATION: Article 1 The following shall be substituted for Article 1 of Regulation (EEC) No 441/69 : THE COUNCIL OF THE EUROPEAN COMMUNITIES, . Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 1009/67/EEC1 of 18 December 1967 on the common organisation of the market in sugar, as last amended by Regulation (EEC) No 1393/69 ,2 and in particular the fourth subparagraph of Article 17 (2 ) thereof ; Having regard to Council Regulation (EEC) No 865/683 of 28 June 1968 on the common organisation of the market in products processed from fruit and vegetables, as last amended by Regulation (EEC) No 1837/69 ,4 and in particular Article 3 (3 ) thereof; Having regard to the proposal from the Commission ; Whereas Council Regulation (EEC) No 441/695 of 4 March 1969 laying down additional general rules for grahting export refunds on products subject to a single price system, exported unprocessed or in the form of certain goods not covered by Annex II to the Treaty, laid down rules for payment of the refund, either as soon as the basic Community products from which the processed products or goods for export were produced are placed under customs control, or as soon as certain Community products or goods intended for export which are of particular economic 'This Regulation lays down, under the conditions and within the limits laid down in the following Articles, additional general rules for granting export refunds on the products listed in Article 1 of Regulations Nos 136/66/EEC, 120/67/EEC, 121/67/EEC, 122/67/EEC, 123 /67/EEC, 359/67/ EEC, 1009/67/EEC, (EEC) No 804/68 and (EEC) No 805/68 , intended for export in unprocessed or in the form of products or goods listed in :  Annex B to Regulations Nos 120/67/EEC and 359/67/EEC,  the Annexes to Regulations Nos 122/67/EEC, 1009/67/EEC, and (EEC) No 804/68 ,  Annex II to Regulation (EEC) No 865/68 .' 1 OJ No 308, 18.12.1967, p. 1 . Article 2 2 OJ No L 179, 21.7.1969, p. 1 . 3 OJ No L 153 , 1.7.1968, p. 8 . 4 OJ No L 236, 19.9.1969, p. 1 . 5 OJ No L 59, 10.3.1969, p. 1 . The following shall be added to the lists of products in Annexes I and II to Regulation (EEC) No 441/69 : \ 398 Official Journal of the European Communities CCT heading No Description of goods 20.04 Fruit , fruit peel and parts of plants, preserved by sugar (drained , glacÃ © or crystallised) : B. Other ex 20.05 Jams, fruit jellies , marmalades, fruit purÃ ©es and fruit pastes, being cooked preparations, whether or not containing added sugar: :  containing added sugar ex 20.06 Fruit otherwise prepared or preserved , whether or not containing added sugar or spirit :  containing added sugar ex 20.07 Fruit jellies (including grape must) and vegetable juices, whether or not containing added sugar, but unfermented and not containing spirit:  containing added sugar 22.06 Vermouths and other wines of fresh grapes flavoured with aromatic extracts Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 October 1969 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 September 1969 . For the Council The President P. LARDINOIS